                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


ERIC EDWARD BLAIR,                          )
          Plaintiff,                        )
                                            )
          v.                                )
                                            )              JUDGMENT
ANDREW SAUL,                                )
Commissioner of Social Security             )
             Defendant.                     )              Case No. 7:18-CV-164-KS
                                            )
                                            )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
Consent Motion to Remand Case to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED the Court hereby reverses the Commissioner’s
decision under sentence four of 42 U.S.C. § 405(g), and remands the case to the Commissioner for
further proceedings.


This judgment filed and entered on June 8, 2021, with electronic service upon:

Michael Gillespie, Counsel for Plaintiff
James Gillespie, Counsel for Plaintiff
Wanda Mason, Counsel for Defendant



                                            PETER A. MOORE, JR.
                                            CLERK, U.S. DISTRICT COURT



DATE: June 8, 2021                          /s/ Shelia Foell
                                            (By): Shelia Foell
                                            Deputy Clerk, U.S. District Court
